AO 245B (Rev. 09/19) Judgment in a Criminal Case



                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                          v.                                       Case Number: 19-CR-176
                                                                   USM Number: 17109-089
SALLY A. MILLER
                                                                   Lee D. Schuchart              William J. Roach
                                                                   Defendant’s Attorney          Assistant United States Attorney



        THE DEFENDANT pled guilty to count one of the indictment The Defendant is adjudicated guilty of
these offense(s):

              Title & Section                                    Nature of Offense                 Date Concluded Count(s)
                                                     Conspiracy to Distribute and Possess With
 21 U.S.C. §§ 846 and 841(b)(1)(A) and
                                                     Intent to Distribute Methamphetamine,          September, 2019            1
 18 U.S.C. § 2
                                                     Heroin, and Marijuana

       The defendant is sentenced as provided in this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.



       IT IS ORDERED, that the defendant must notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the Court and
the United States Attorney of material changes in economic circumstances.


                                                                       Date Sentence Imposed: May 14, 2020

                                                                       s/ William C. Griesbach
                                                                       United States District Judge

                                                                       Date Judgment Entered: May 18, 2020




                      Case 1:19-cr-00176-WCG Filed 05/18/20 Page 1 of 6 Document 154
                                                                                                             Page 2 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
DEFENDANT: SALLY A. MILLER
CASE NUMBER: 19-CR-176
                                                   IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a term of one hundred twenty (120) months.

☒         The court makes the following recommendations to the Bureau of Prisons:
          The defendant be placed at Waseca, Minnesota facility, the Greenville, Illinois facility, or a facility as
          near her home as possible.
          The defendant participates in the 500-hour drug treatment program.

☒         The defendant is remanded to the custody of the United States Marshal.

☐         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons
          as notified by the Probation or Pretrial Services Office.


                                                      RETURN

          I have executed this judgment as follows:

        Defendant delivered on _____________________ to _________________________________________
with a certified copy of this judgment.


                                                              United States Marshal


                                                              By: Deputy United States Marshal




                      Case 1:19-cr-00176-WCG Filed 05/18/20 Page 2 of 6 Document 154
                                                                                                            Page 3 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
DEFENDANT: SALLY A. MILLER
CASE NUMBER: 19-CR-176

                                                    SUPERVISED RELEASE
          Upon release from imprisonment, you will be on supervised release for a term of five (5) years.



                                                   MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess or use a controlled substance.
   ☐ You must submit to one drug test within 15 days of release from imprisonment and at least two periodic
      drug tests thereafter, as determined by the court. (check if applicable)
   ☐ The above drug testing condition is suspended based on the court's determination that the defendant
      poses a low risk of future substance abuse. (check if applicable)
3. ☐ You must make restitution in accordance with 18 U.S.C. §§ 3363 and 3363A or any other statute
      authorizing a sentence of restitution. (check if applicable)
4. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
      § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
      registration agency in the location where you reside, work, are a student, or were convicted of a qualifying
      offense. (check if applicable)
6. ☐ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached pages.




                      Case 1:19-cr-00176-WCG Filed 05/18/20 Page 3 of 6 Document 154
                                                                                                           Page 4 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
DEFENDANT: SALLY A. MILLER
CASE NUMBER: 19-CR-176


                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and
identify the minimum tools needed by probation officers to keep informed, report to the court about, and bring
about improvements in your conduct and condition.

1. You shall report to the probation office in the district to which you are released within 72 hours of your release
    from the custody of the Bureau of Prisons and shall report to the probation officer in a manner and frequency
    as reasonably directed by the Court or probation officer.
2. You shall not leave the state in which she is supervised without permission of the court or probation officer.
3. You shall answer truthfully all inquiries by the probation officer, subject to your Fifth Amendment right
    against self-incrimination, and follow the reasonable instructions of the probation officer.
4. You shall use your best efforts to support your dependents.
5. You shall use your best efforts to find and hold lawful employment, unless excused by the probation officer
    for schooling, training, or other acceptable reasons.
6. You shall notify the probation officer at least ten days prior to any change in your place of residence or
    employment. When such notification is not possible, you shall notify the probation officer within 72 hours
    of the change.
7. You shall not knowingly go to places or enter buildings where controlled substances are unlawfully sold,
    used, distributed, or administered.
8. You shall not associate with any persons known by you to be engaged or planning to be engaged in criminal
    activity. “Associate,” as used here, means reside with or regularly socialize with such person.
9. You shall permit a probation officer to visit you at reasonable times at home and shall permit confiscation of
    any contraband observed in plain view of the probation officer.
10. You shall notify the probation officer within 72 hours of being arrested or questioned by a law enforcement
    officer.
11. You shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
    without the permission of the court.




                      Case 1:19-cr-00176-WCG Filed 05/18/20 Page 4 of 6 Document 154
                                                                                                             Page 5 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
DEFENDANT: SALLY A. MILLER
CASE NUMBER: 19-CR-176

                                     SPECIAL CONDITIONS OF SUPERVISION
1. The defendant is to participate in a program of testing to include not more than six urinalysis tests per month
   and residential or outpatient treatment for drug and alcohol abuse, as approved by the supervising probation
   officer, until such time as he or she is released from such program. The defendant shall pay the cost of this
   program under the guidance and supervision of the supervising probation officer. The defendant shall also
   refrain from the excessive use of alcoholic beverages throughout the supervised release term. Excessive as used
   here shall be defined as exceeding a blood alcohol level of 0.08%, the universally recognized level for being legally
   intoxicated.
2. The defendant shall submit his or her person, property, house, residence, vehicle, office, papers, computers,
   other electronic communications or data storage devices, or media, to a search conducted by the United States
   Probation Officer. Failure to submit to a search may be grounds for revocation of release. The defendant
   shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An
   officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the offender
   has violated a condition of their release and that the areas to be searched may contain evidence of this
   violation. Any search must be conducted at a reasonable time and in a reasonable manner.




                      Case 1:19-cr-00176-WCG Filed 05/18/20 Page 5 of 6 Document 154
                                                                                                                       Page 6 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
DEFENDANT: SALLY A. MILLER
CASE NUMBER: 19-CR-176

                                          CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the Schedule of Payments on the attached page.

       Total Special                                                                Total Fine          Total Restitution
        Assessment                 AVAA Assessment*    JVTA Assessment**
         $100.00                        $0.00                $0.00                     $0.00                   $0.00

☐         The determination of restitution is deferred until _____. An Amended Judgment in a Criminal Case (AO 245C)
          will be entered after such determination.

☐         The defendant must make restitution (including community restitution) to the following payees in the amount listed
          below.

If a defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However,
pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

                                   PAYEE                                                   AMOUNT




                                                      TOTAL:

☐         Restitution amount ordered pursuant to plea agreement: $_____.
☐         The defendant must pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid
          in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment
          options on the Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C.
          § 3612(g).
☐         The court determined that the defendant does not have the ability to pay interest, and it is ordered that the interest
          requirement is waived for the ☐ fine ☐ restitution.

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.




                      Case 1:19-cr-00176-WCG Filed 05/18/20 Page 6 of 6 Document 154
